***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          STATE OF CONNECTICUT v. TAUREN
                   WILLIAMS-BEY
                     (SC 19954)
        Palmer, McDonald, D’Auria, Mullins, Kahn and Ecker, Js.

                                  Syllabus

The defendant, who had been convicted, on a plea of guilty, of murder as
   an accessory, appealed to the Appellate Court from the judgment of the
   trial court dismissing his motion to correct an illegal sentence for lack
   of subject matter jurisdiction. The defendant, who had committed the
   crime of which he was convicted when he was sixteen years old, was
   sentenced to thirty-five years imprisonment without the possibility of
   parole. In his motion to correct, the defendant claimed, inter alia, that
   he was entitled to be resentenced because his original sentence had
   been imposed in violation of the Connecticut constitution insofar as
   the sentencing court did not consider his age and the hallmarks of
   adolescence as mitigating factors in imposing his sentence, and insofar
   as the subsequent enactment of legislation (P.A. 15-84, § 1), which retro-
   actively afforded certain juvenile offenders, including the defendant,
   parole eligibility, did not remedy that violation. The Appellate Court
   rejected the defendant’s claim and upheld his sentence, concluding that,
   although the trial court had jurisdiction over his claim, any potential
   violation was cured by his eligibility for parole under P.A. 15-84. There-
   after, while the defendant’s petition for certification to appeal from the
   Appellate Court’s judgment was pending, this court determined in State
   v. Delgado (323 Conn. 801) that, under the federal constitution, resen-
   tencing was not required if a juvenile offender became eligible for parole
   under P.A. 15-84 and, therefore, that a court lacks jurisdiction to decide
   a juvenile offender’s motion to correct an illegal sentence that is based
   on lack of parole eligibility. In light of Delgado, this court declined to
   rule on the petition for certification to appeal and remanded the case
   to the Appellate Court. The Appellate Court thereafter upheld the dis-
   missal of the defendant’s motion to correct an illegal sentence, and
   the defendant, on the granting of certification, appealed to this court,
   claiming that, under the Connecticut constitution, he was entitled to
   resentencing even after he became eligible for parole under P.A. 15-84.
   Held that the resolution of the defendant’s appeal was controlled by
   this court’s decision in State v. McCleese (333 Conn. 378), in which the
   court concluded that the parole eligibility afforded to juvenile offenders
   by P.A. 15-84 is an adequate remedy for a sentence of life imprisonment,
   or its functional equivalent, without the possibility of parole imposed
   on a juvenile without consideration of the juvenile offender’s age and
   the hallmarks of adolescence, and, because the defendant became eligi-
   ble for parole upon the enactment of P.A. 15-84, the state constitution
   did not require resentencing; accordingly, the Appellate Court’s judg-
   ment was affirmed.
                          (One justice dissenting)
      Argued October 15, 2018—officially released August 23, 2019*

                            Procedural History

  Information charging the defendant with the crimes
of murder as an accessory and conspiracy to commit
murder, brought to the Superior Court in the judicial
district of Hartford, where the defendant was presented
to the court, Clifford, J., on plea of guilty to the charge
of murder as an accessory; thereafter, the state entered
a nolle prosequi as to the charge of conspiracy to com-
mit murder; judgment of guilty in accordance with the
plea; subsequently, the court, Alexander, J., dismissed
the defendant’s motion to correct an illegal sentence,
and the defendant appealed to the Appellate Court,
Lavine, Beach and Alvord, Js., which reversed the judg-
ment only as to its form and remanded the case with
direction to render judgment denying the motion to
correct; thereafter, this court, sua sponte, ordered the
Appellate Court to reconsider its decision that the trial
court had jurisdiction over the motion to correct; subse-
quently, the Appellate Court, Lavine, Alvord and Beach,
Js., affirmed the trial court’s dismissal of the defen-
dant’s motion to correct an illegal sentence, and the
defendant, on the granting of certification, appealed to
this court. Affirmed.
  Heather Clark, assigned counsel, for the appellant
(defendant).
   Michele C. Lukban, senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, and Vicki Melchiorre, supervisory assistant
state’s attorney, for the appellee (state).
   George Jepsen, former attorney general, Steven R.
Strom, assistant attorney general, and Leland J. Moore
filed a brief for the Connecticut Board of Pardons and
Paroles as amicus curiae.
  S. Max Simmons and Marsha L. Levick filed a brief
for the Juvenile Law Center as amicus curiae.
   Michael S. Taylor and James P. Sexton filed a brief
for the Connecticut Criminal Defense Lawyers Associa-
tion as amicus curiae.
                           Opinion

   D’AURIA, J. Under the federal constitution’s prohi-
bition on cruel and unusual punishments, a juvenile
offender cannot serve a sentence of imprisonment for
life, or its functional equivalent, without the possibility
of parole, unless his age and the hallmarks of adoles-
cence have been considered as mitigating factors.
Miller v. Alabama, 567 U.S. 460, 476–77, 132 S. Ct. 2455,
183 L. Ed. 2d 407 (2012); Casiano v. Commissioner of
Correction, 317 Conn. 52, 60–61, 115 A.3d 1031 (2015),
cert. denied sub nom. Semple v. Casiano,              U.S.    ,
136 S. Ct. 1364, 194 L. Ed. 2d 376 (2016); State v. Riley,
315 Conn. 637, 641, 110 A.3d 1205 (2015), cert. denied,
     U.S.      , 136 S. Ct. 1361, 194 L. Ed. 2d 376 (2016). The
defendant, Tauren Williams-Bey, is presently serving a
sentence of thirty-five years imprisonment, and, pursu-
ant to No. 15-84 of the 2015 Public Acts (P.A. 15-84),
codified at General Statutes § 54-125a, has the possibil-
ity of parole after twenty-one years in prison. His origi-
nal sentence of thirty-five years without parole was
imposed without consideration of his age or the hall-
marks of adolescence. The defendant does not claim
that this sentence violates the federal constitution.
Rather, he claims that it violates the Connecticut consti-
tution and that he must be resentenced, even after P.A.
15-84 later made him parole eligible. On the basis of
our decision in State v. McCleese, 333 Conn. 378,
A.3d        (2019), which we also release today, we con-
clude that the defendant is not entitled to resentencing.
   The following facts and procedural history are rele-
vant to the present appeal. The defendant is currently
imprisoned for murder. He was sixteen years old when
he and two friends shot and killed the victim. The defen-
dant pleaded guilty to murder as an accessory, in viola-
tion of General Statutes (Rev. to 1997) § 53a-54a and
General Statutes § 53a-8. The parties waived the presen-
tence investigation report, and the record does not
reveal that the court otherwise considered the defen-
dant’s age and the hallmarks of adolescence as miti-
gating factors at sentencing. In accordance with the
plea agreement, the court imposed a sentence of thirty-
five years imprisonment. At the time of sentencing, the
crime of which the defendant was convicted made him
ineligible for parole. See General Statutes (Rev. to 1997)
§ 54-125a (b) (1). If he serves the full term of imprison-
ment, the defendant will be fifty-two years old when
he is released.
  ‘‘Subsequently, decisions by the United States
Supreme Court, decisions by this court, and enactments
by our legislature resulted in changes to the sentencing
scheme for juvenile offenders. . . . Specifically, the
United States Supreme Court . . . held that the eighth
amendment’s prohibition on cruel and unusual punish-
ments is violated when a juvenile offender serves a
mandatory sentence of life imprisonment without the
possibility of parole because it renders ‘youth (and all
that accompanies it) irrelevant to imposition of that
harshest prison sentence’ and ‘poses too great a risk
of disproportionate punishment.’ Miller v. Alabama,
supra, 567 U.S. 479. Thus, an offender’s age and the
hallmarks of adolescence must be considered as miti-
gating factors before a juvenile can serve this particular
sentence.1 This court has interpreted Miller to apply
not only to mandatory sentences for the literal life of
the offender, but also to discretionary sentences and
sentences that result in imprisonment for the ‘functional
equivalent’ of an offender’s life. State v. Riley, supra,
315 Conn. 642, 654; see also Casiano v. Commissioner
of Correction, supra, 317 Conn. 72. We also have ruled
that Miller applies not only prospectively, but retro-
actively, and also to challenges to sentences on collat-
eral review. Casiano v. Commissioner of Correction,
supra, 71.
  ‘‘To comport with federal constitutional require-
ments, the legislature passed [P.A. 15-84].2 In relevant
part, the act retroactively provided parole eligibility to
juvenile offenders sentenced to more than ten years in
prison. See P.A. 15-84, § 1.’’ (Footnotes in original.)
State v. McCleese, supra, 333 Conn. 382–83. As a result,
the defendant is no longer serving a sentence without
parole—he will be parole eligible after serving twenty-
one years, or when he will be thirty-eight years old.
   Following these developments, the defendant filed a
motion to correct an illegal sentence, asserting, among
other claims, a Miller violation.3 The trial court dis-
missed the motion for lack of jurisdiction, and the
defendant appealed from that decision to the Appel-
late Court.
   The Appellate Court rejected the defendant’s claim
and upheld his sentence. State v. Williams-Bey, 167
Conn. App. 744, 749, 144 A.3d 467 (2016) (Williams-
Bey I). It held that the trial court had jurisdiction over
the defendant’s Miller claim but that his parole eligibil-
ity under P.A. 15-84, § 1, cured any potential violation.
Id., 759, 767–69. The defendant thereafter petitioned
this court for certification to appeal.
   While the petition was pending, this court held that,
under the federal constitution, resentencing was not
required to cure a Miller violation if the offender
became eligible for parole under P.A. 15-84, § 1; parole
eligibility negated the violation. State v. Delgado, 323
Conn. 801, 810–12, 151 A.3d 345 (2016); see id., 811 (‘‘As
a result [of P.A. 15-84, § 1], the defendant’s sentence
no longer falls within the purview of Miller, Riley and
Casiano, which require consideration of youth related
mitigating factors only if the sentencing court imposes
a sentence of life without parole. . . . Miller simply
does not apply when a juvenile’s sentence provides an
opportunity for parole.’’ [Citations omitted.]). There-
fore, if a juvenile offender is parole eligible, a court
lacks jurisdiction to hear a motion to correct an illegal
sentence on the basis of an alleged violation of Miller.
Id., 812.
   In accordance with Delgado, this court declined to
rule on the defendant’s petition for certification to
appeal at that time and remanded his case to the Appel-
late Court. The Appellate Court summarily affirmed the
dismissal of the defendant’s motion to correct an illegal
sentence on the alternative ground decided in Delgado.
State v. Williams-Bey, 173 Conn. App. 64, 164 A.3d 31
(2017) (Williams-Bey II). The defendant then filed a
second petition for certification to appeal, this time
from the Appellate Court’s decision in Williams-Bey II.
   We granted both of the defendant’s petitions at that
time, limited to the following state constitutional issues:
‘‘1. Under the Connecticut constitution, article first, §§ 8
and 9, are all juveniles entitled to a sentencing proceed-
ing at which the court expressly considers the youth
related factors required by the United States constitu-
tion for cases involving juveniles who have been sen-
tenced to life imprisonment without the possibility of
release? See Miller v. Alabama, [supra, 567 U.S. 460].
2. If the answer to the first question is in the affirmative
and a sentencing court does not comply with the sen-
tencing requirements under the Connecticut constitu-
tion, does parole eligibility under . . . § 54-125a (f)
adequately remedy any state constitutional violation?’’
State v. Williams-Bey, 326 Conn. 920, 921, 169 A.3d
793 (2017).
   Even if we assume, without deciding, that our answer
to the first certified question in the defendant’s appeal
is in the affirmative,4 and that the defendant was entitled
to have a court consider the Miller factors, our reason-
ing in McCleese compels us to answer the second ques-
tion in the affirmative.5 In McCleese, we decided, among
other issues, ‘‘whether the parole eligibility afforded
by P.A. 15-84 adequately remedies an unconstitutional
sentence under the state constitution . . . .’’ State v.
McCleese, supra, 333 Conn. 386. After analyzing the rele-
vant factors enumerated in State v. Geisler, 222 Conn.
672, 684–85, 610 A.2d 1225 (1992), that are to be con-
sidered in construing the state constitution and applying
the two part framework for adjudicating claims of cruel
and unusual punishment, we stated that neither contem-
porary standards of decency nor our independent judg-
ment compelled us to adopt a rule under the state
constitution that would require resentencing to remedy
a Miller violation. State v. McCleese, supra, 407–408.
Instead, consistent with Delgado and the federal consti-
tution, we concluded that ‘‘parole eligibility afforded
by P.A. 15-84, § 1, is an adequate remedy for a Miller
violation under the Connecticut constitution.’’ Id., 409.
  Because the defendant is now eligible for parole
under P.A. 15-84, § 1, the state constitution does not
require a resentencing.
   The judgment of the Appellate Court is affirmed.
 In this opinion PALMER, McDONALD, MULLINS and
KAHN, Js., concurred.
    * August 23, 2019, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
    1
      We refer to the offender’s age and the hallmarks of adolescence as the
Miller factors throughout this opinion. Specifically, a court must consider
‘‘ ‘immaturity, impetuosity, and failure to appreciate risks and consequences’;
the offender’s ‘family and home environment’ and the offender’s inability to
extricate himself from that environment; ‘the circumstances of the homicide
offense, including the extent of [the offender’s] participation in the conduct
and the way familial and peer pressures may have affected him’; the offend-
er’s ‘inability to deal with police officers or prosecutors (including on a plea
agreement) or his incapacity to assist his own attorneys’; and ‘the possibility
of rehabilitation . . . .’ ’’ State v. Riley, supra, 315 Conn. 658, quoting Miller
v. Alabama, supra, 567 U.S. 477–78.
    2
      Section 1 of P.A. 15-84 provides in relevant part: ‘‘(f) (1) . . . [A] person
convicted of one or more crimes committed while such person was under
eighteen years of age, who is incarcerated on or after October 1, 2015, and
who received a definite sentence or total effective sentence of more than
ten years for such crime or crimes prior to, on or after October 1, 2015,
may be allowed to go at large on parole in the discretion of the panel of
the Board of Pardons and Paroles for the institution in which such person
is confined, provided (A) if such person is serving a sentence of fifty years
or less, such person shall be eligible for parole after serving sixty per cent
of the sentence or twelve years, whichever is greater, or (B) if such person
is serving a sentence of more than fifty years, such person shall be eligible
for parole after serving thirty years. . . .
    ‘‘(2) The board shall apply the parole eligibility rules of this subsection
only with respect to the sentence for a crime or crimes committed while a
person was under eighteen years of age. . . .
    ‘‘(3) Whenever a person becomes eligible for parole release pursuant to
this subsection, the board shall hold a hearing to determine such person’s
suitability for parole release. . . .
    ‘‘(5) After such hearing, the board shall articulate for the record its decision
and the reasons for its decision. If the board determines that continued
confinement is necessary, the board may reassess such person’s suitability
for a new parole hearing at a later date to be determined at the discretion
of the board, but not earlier than two years after the date of its decision. . . .’’
    Section 2 of P.A. 15-84, codified as amended at General Statutes § 54-91g,
provides in relevant part: ‘‘(a) If the case of a child . . . is transferred to
the regular criminal docket of the Superior Court . . . and the child is
convicted of a class A or B felony pursuant to such transfer, at the time of
sentencing, the court shall:
    ‘‘(1) Consider, in addition to any other information relevant to sentencing,
the defendant’s age at the time of the offense, the hallmark features of
adolescence, and any scientific and psychological evidence showing the
differences between a child’s brain development and an adult’s brain devel-
opment; and
    ‘‘(2) Consider, if the court proposes to sentence the child to a lengthy
sentence under which it is likely that the child will die while incarcerated,
how the scientific and psychological evidence described in subdivision (1)
of this subsection counsels against such a sentence.
    ‘‘(b) Notwithstanding the provisions of section 54-91a of the general stat-
utes, no presentence investigation or report may be waived with respect to
a child convicted of a class A or B felony. . . .
    ‘‘(d) The Court Support Services Division of the Judicial Branch shall
compile reference materials relating to adolescent psychological and brain
development to assist courts in sentencing children pursuant to this section.’’
    3
      ‘‘A Miller claim or Miller violation refers to the sentencing court’s obliga-
tion to consider a juvenile’s age and circumstances related to age at an
individualized sentencing hearing as mitigating factors before imposing a
sentence of life imprisonment [or its equivalent] without parole. See Miller
v. Alabama, supra, 567 U.S. 478–79. A [claim or violation under Graham v.
Florida, 560 U.S. 48, 130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010)] refers to the
sentencing court’s obligation to provide a meaningful opportunity for parole
to a juvenile who is sentenced to life imprisonment [or its equivalent, regard-
less of parole eligibility].’’ State v. Delgado, 323 Conn. 801, 806 n.5, 151 A.3d
   4
     The dissent also does not address the first certified question but, rather,
argues that the defendant’s sentence was unconstitutional because a manda-
tory minimum sentence conflicts with Miller’s requirement that juvenile
defendants be provided with ‘‘individualized, fully discretionary sentencing.’’
State v. Taylor G., 315 Conn. 734, 776, 110 A.3d 338 (2015) (Eveleigh, J.,
dissenting). In support of the dissent’s argument, the dissent relies on Justice
Eveleigh’s dissenting opinion in Taylor G. In Taylor G., the majority held
that the defendant’s fifteen year mandatory minimum sentence did not
violate Miller because not only was the defendant’s sentence less than life,
or its equivalent, but also ‘‘the mandatory minimum requirements, while
limiting the trial court’s discretion to some degree, still left the court with
broad discretion to fashion an appropriate sentence that accounted for the
defendant’s youth and immaturity when he committed the crimes.’’ Id., 744.
In his dissent, Justice Eveleigh disagreed and concluded that all mandatory
minimum sentences imposed on any juvenile defendant violate Miller
because they inhibit a sentencing judge’s discretion and ability to consider
youth as a mitigating factor. Id., 786–88 (Eveleigh, J., dissenting). As a
necessary prerequisite to this conclusion, Justice Eveleigh determined that
Miller should extend to all juvenile defendants regardless of the sentence
imposed. Id., 776 (Eveleigh, J., dissenting).
   It is unclear whether the dissent in this case is arguing that a mandatory
minimum sentence violates the federal or state constitution. Either way,
this issue is not before this court. The defendant has argued only that,
under the state constitution, the rule in Miller should extend to all juvenile
defendants, regardless of the sentence imposed. The defendant cited Justice
Eveleigh’s dissent in Taylor G. in support of his argument under State v.
Geisler, 222 Conn. 672, 684–85, 610 A.2d 1225 (1992), that state precedent
supports a broader interpretation of Miller, but he never has argued that
his sentence violated Miller, under either the federal or state constitution,
because it was the product of a mandatory minimum sentencing scheme.
Just because the defendant relied on Justice Eveleigh’s analysis in Taylor
G. to support his argument that Connecticut precedent is more liberal than
federal precedent concerning the sentencing of juvenile defendants does
not mean that the defendant raised the claim that was at issue in Taylor G.
   Additionally, whether the rule in Miller applies to all juvenile defendants is
an issue separate and distinct from whether mandatory minimum sentencing
violates Miller. Although concluding that Miller applies to all juvenile defen-
dants is a prerequisite to concluding that all mandatory minimum sentences
imposed on any juvenile defendant violate Miller, the first conclusion does
not necessarily require the second conclusion. Thus, we disagree with the
dissent that the constitutionality of mandatory minimum sentences is inter-
twined with the legal arguments raised by the defendant. The dissent is of
course free to address any issue it would like to address. That does not
mean that the parties have addressed it, the trial court or Appellate Court
have decided it, or this court has certified it. Accordingly, we do not address
or opine on this unraised issue relied on by the dissent, especially as doing
so would require this court to reexamine recent precedent that the defendant
has not challenged and the state has not had the opportunity to defend,
thereby depriving this court of any guidance on this issue. E.g., State v.
Connor, 321 Conn. 350, 362, 138 A.3d 265 (2016) (‘‘appellate courts generally
do not consider issues that were not raised by the parties’’); see also New
England Estates, LLC v. Branford, 294 Conn. 817, 836 n.20, 988 A.2d 229
(2010) (declining to overrule precedent when not argued by parties); Sepega
v. DeLaura, 326 Conn. 788, 799 n.5, 167 A.3d 916 (2017) (requiring ‘‘special
justification’’ to depart from stare decisis).
   5
     For the same reasons that the majority in McCleese rejected the dissent’s
argument that parole eligibility under P.A. 15-84 is not a sufficient remedy
for a Miller violation, we likewise reject the dissent’s argument in the present
case that resentencing is the only appropriate remedy for a Miller violation.
See State v. McCleese, supra, 333 Conn. 432–33 (Ecker, J., dissenting).